 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcCormick Electrical Construction Co., Inc. and Lo-cal Union No. 683, International Brotherhood ofElectrical Workers, AFL-CIO. Case 9-CA-I 1127January 29, 1979DECISION AND ORDERBy MEMBERS JNKINS, MURPHY, ANI) TRUESDAIEOn June 22, 1978, Administrative Law Judge Mor-ton D. Friedman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in response to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order as modifiedherein.3AMENDEID CON(Ci.SIONS OF LAWInsert the following as paragraph 7 and renumbersubsequent paragraphs accordingly:"7. By bargaining directly and individually withany employees in the aforesaid appropriate unit, Re-spondent has violated Section 8(a)(5) and (1) of theAct."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Mc-Cormick Electrical Construction Co., Inc., Colum-bus, Ohio, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph I(a):"(a) Failing or refusing to give full effect to and tocomply.fully with 1976--78 residential and commer-cial wiring agreements between the Columbus Divi-sion, Central Ohio Chapter, National Electrical Con-tractors Association, Inc., and ocal Union No. 683,International Brotherhood of Electrical Workers,AFL CIO, effective June 1, 1976, to :lay 31, 1978,according to its tenure and effect with respect to theemployees in the unit set forth below:240 NLRB No. 60"All employees at our Columbus. Ohio, facilitperforming electrical work, excluding all otheremployees. guards, and supervisors as defined inthe Act."2. Substitute the attached notice for that of theAdministrative Law Judge.Respondent has excepted to certain credibility findings made bh theAdministrative l.aw Judge. It is the Board's established policy not to over-rule an Administrative l.aw Judge's resolutions ith respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are mncorreel Standaird D)ry all Produets. In(. 91NLRB 544 (1950}. enfd. 188 F.2d 362 3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.In adopting the Decision of the Administrative L.aw Judge, we do notaffirmi his finding that Respondent iolated Sec. 8(a)(5) of the Act by itsuntinlel withdrawal from the multremployer bargaining unit. Although theAdministrative aw Judge correctl nted that the withdrawal was untime-ly. that would not, in and of itself. be a violation of the Act. RingsideI.iquoir, Inc d h a Dino'. Lounge and (as.ell & Friedman. Inc.. d, b 'a Kingol ( lubs, 237 NLRB 30 (1)78). Rather, as found by the Administrative LawJudge. Respondent's conduct in withdrawing recognition from the Unionand thereafter changing wage rates, employee benefits. and oither conditionsof employment, as well as attempting to bypass the nion and bargaindirectly with the employees individually, constitutes its violations of Sec.8(a)(5) of the Act.'As noted, the Administrative Law Judge found that Respondent vio-lated Sec. 8(a5s) and (I) of the Act by bypassing the Union and attemptingto bargain directly with the employees individually. However, the Adminis-tr.tive L.aw Judge inadvertently failed In his D)ecision to provide for a con-clusionl of law corresponding to that finding. e have therefore modifiedthe conclusions of law accordingly.We shall modify the recommended Order of the Administrative LawJudge by specifically descnhbing the appropriate unit in the Order itself.[he Administrative Law Judge. also in the first paragraph of his proposednotice, includes language which requires Respondent to stop questioningemploiyees about their union activities. Inasmuch as there was no allegationin the complaint or finding to this effect, we shall correct the notice bydeleting this paragraph.APPENDIXNo I( 10ro EMPLOYEESPOSTED BY ORDER OF TI.EtNATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE Wilt. N refuse to give full effect to and tocomply fully with both the residential and con-struction (inside) agreements between LocalUnion No. 683, International Brotherhood ofElectrical Workers, AFL-CIO, and ColumbusDivision, Central Ohio Chapter, National Elec-trical Contractors Association, Inc., both agree-ments being effective June 1, 1976, until May 31,1978.WE Wii.i. Ni refuse, upon request, to bargaincollectively with the aforesaid labor union as theexclusive collective-bargaining representative ofour employees in the following unit:All employees employed at our Columbus, McCORMICK ELECTRICAL CONSTRUCTION419Ohio, facility performing electrical work. ex-cluding all other employees, guards, and sup-ervisors as defined in the Act.WI, Wii. NI unilaterall' change any of thewages or other terms and conditions of employ-ment of our employees in the aforesaid unitwithout consulting beforehand with the above-named Union as the exclusive collective-bar-gaining representative of our employees.WE WILt. NOI bargain directly and individuallywith any of our employees in the aforesaid unit.but will, as noted above, consult with the aboveUnion with regard to any changes in wages orother terms and conditions of employment ofour employees.WE Wl I NI coerce or restrain our employeeswho are in the above-described unit by tellingthem that they can work for us only if they agreeto work under the terms and conditions of em-ployment which we establish by ourselves with-out consultation with the Union, rather than un-der the terms and conditions established by theaforesaid contracts between the NECA and theUnion of our employees as aforesaid.WE WI. Nor discharge our employees orotherwise unlawfully discriminate in regard totheir wages or other terms and conditions of em-ployment because the\ reamin members of theaforesaid Union or any other union or becausethey insist upon our complying fully with theterms and conditions of employment as set forthin the aforesaid collective-bargaining agree-ments between NECA, Columbus Ohio Chap-ter, and the aforesaid Union.WE Wi.l NOE in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform, join, or assist any labor organization, tobargain collectively through representative oftheir own choosing. and to engage in concertedactivities for the purpose of collective bargainingor other mutual aid or protection as guaranteedby Section 7 of the Act, or to refrain from an. orall such activities except as provided in any col-lective-bargaining agreement between ourselvesand any labor organization of our employees'choosing as provided by the National Labor Re-lations Act.WE WILL, upon request, recognize and bargaincollectively with the above-named labor organi-zation, Local Union No. 683, InternationalBrotherhood of Electrical Workers, AFL-CIO.as the exclusive collective-bargaining represen-tative of our employees in the appropriate unitset forth above. with respect to rates of pay.wages, hours of work, aind other terms and con-ditions of employment.WtI wulit restore and place in effect all termsand conditions of employment provided b the1976 78 residential and construction wiringagreement between the Central Ohio Chapter ofNECA and the said Local ULwnion No. 683.WtI wnii make such deduction for any pen-sions. welfare, or other payments on behalf ofour employees for whom such contributionswere made before we discontinued making thesame on or about February 18. 1977.Wl Will offer Jack 1). Anderson, StevenDeLong. L. Patrick Rockhold, William F.Golden, Daniel Laemmle, Ralph Lowell Jordan,Joseph H. Fenneken. Alfred Trent, and ScottStrale full and unconditional reinstatement totheir former positions. or. if those jobs no longerexist. to substantially equiMalent positions. with-out prejudice to their seniorit or other rights orprivileges previously enjoxed. and make each ofthem whole for any loss of wages suffered byreason of our unlawful conduct in dischargingthem, plus interest.All our employees are free to become or remain orrefrain from becoming or remaining members of Lo-cal Union No. 683. International Brotherhood ofElectrical Workers. AFL CIO. or any other labor or-ganization of their choosing.M(CoRMI( K E(c IRI A CONSI RI (I ION Co.,INc(DECISIONSTAIEMENI O()F THF CASEMRIOoN D FRIED.MAN. Administrative Law Judge: Thiscase was heard at Columbus. Ohio. upon a complaint is-sued on April 28. 1977, which complaint is based upon acharge filed on March 3, 1977, by Local Union No. 683.International Brotherhood of Electrical Workers. AFLCIO, herein called the Union or the Charging Part'. Thecomplaint alleges that McCormick Electrical ConstructionCo.. Inc.. herein called the Respondent or the Compan.has violated and is violating Section 8(a)(1). 13). and (5) ofthe National Labor Relations Act, as amended. hereincalled the Act. While admitting the jurisdictional allega-tions of the complaint, the Respondent. in its duly filedanswer. denies the commission of any unfair labor prac-tices.All parties were represented at the hearing and were gis-en full opportunity to he heard and to present evidence.Thereafter. bnefs were filed b counsel for the GeneralCounsel and the Respondent.Upon the entire record and the briefs of the parties. and 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon my observation of the witnesses, I make the follow-ing:FINDIN(iS OF FAII TIlE BUSINESS OF IHE RESPONDENTRespondent, an Ohio corporation, is engaged in the elec-trical contracting business in and around Columbus, Ohio.During the 12-month period immediately preceding the is-suance of the complaint herein, a representative period,Respondent performed services of a value in excess of$50,000, for various nonretail enterprises, each of which, inturn, had a direct inflow of products in interstate com-merce valued in excess of $50,000, comprised of materialpurchased and caused to be shipped outside the State ofOhio directly to their respective facilities in Ohio.It is admitted, and I find, that the Respondent is anemployer engaged in commerce within the meaning of theAct.II. IE LABOR OR;ANIZATION INVOLVE[)It is admitted, and I find, that the Union is a labor orga-nization within the meaning of Section 2(5) of the Act.III I HI I NI AIR L.ABOR PRA(II('SA. Background and IssuesFor approximately 18 years before the events presentedherein, the Respondent was a member of Central OhioChapter, herein called the chapter, of the National ElectricContractors Association, herein called NECA. During theterm of the 1976-78 agreements between the chapter andthe Union for both the residential and commercial or in-side construction, the Respondent, on February 17, 1977,resigned from NECA for reasons set forth herein, and al-legedly discharged its employees who remained loyal to theUnion after allegedly telling employees that the Respon-dent had ceased recognizing the Union as the employees'bargaining representative.The Respondent contends that its resignation fromNECA was lawful because Respondent was not bound bythe said agreement because the agreement was not theagreement reached in negotiations; that Respondent didnot tell its employees that it no longer recognized theUnion as their bargaining representative; and, further-more, that the allegedly unlawfully discharged employeesquit their employment or were, in some cases, laid off forlawful economic reasons or, in one instance, because theemployee could no longer physically perform the work.Thus, the issues are:I. Whether the Respondent was bound by the aforesaidcollective-bargaining agreements2. Whether the Respondent unlawfully discharged cer-tain named employees because of their retention of unionmembership.3. Whether the Respondent unilaterally changed theterms and conditions of employment to discourage unionmembership.4. Whether by doing these and other acts Respondentrefused to bargain in good faith with the Union.B. The FactsAs above noted, the Respondent is engaged in electricalinstallation for both residential and commercial properties.It has been the practice of the chapter to negotiate separateagreements with the Union for each type of construction;such agreements are known as the residential agreementand the construction (inside) agreement. Denver McCor-mick, Respondent's president, engaged in negotiations withthe Union as a member of the chapter's negotiating teamfor a period of about 5 years preceding the events pre-sented herein. McCormick, on behalf of the Respondent.in February 1975, executed a "Letter of Assent-A" desig-nating the chapter as its agent for negotiating with theUnion for each of the two types of electrical wiring con-tracts. The said assents were identical except for the words"residential" and "inside" and gave consent to the chapterto act as Respondent's collective-bargaining agent ". ..for all matters contained in or pertaining to the currentapproved residential [or inside] labor agreement betweenthe Columbus Division, Central Ohio Chapter, NECA andLocal Union 683, IBEW. This authorization, in compliancewith the current approved labor agreement shall becomeeffective on the February 14, 1975. It shall remain in effectuntil terminated by the undersigned employer giving writ-ten notice to the Columbus Division, Central Ohio Chap-ter, NECA, and to the Local Union at least 150 days priorto the then current anniversary date of the aforesaid ap-proved labor agreement."The Respondent did not execute any new letters of as-sent with regard to the renewal of the 1975-76 agreementswhich renewal was dated June 1, 1976. effective on thatdate until May 31, 1978.The so-called inside agreement, effective June 1, 1975,negotiated and executed subsequent to the filing of the as-sents, as above, contained a clause providing for a "smallcommercial rate" of wages to be paid employees of theRespondent and other members of the chapter who signedassents; the clause read as follows:Section 4(b).' On all inside commercial constructionjobs of less than 2500 man hours, the minimum rate ofwages shall be $6.50 per hour effective June 4, 1975and effective December 1, 1975 rate of wage shall be$6.90 per hour.According to Denver McCormick, whom I credit in thisrespect, this clause gave small contractors like the Respon-dent an advantage of paying the same rate for inside com-mercial wages as for residential wage rates. This economicadvantage was most essential to the contracting chaptermembers who were in the same position as was the Re-spondent in competing successfully against nonunion em-ployers.In May 1976, the chapter and the Union entered intonegotiations with separate teams of negotiators for a newresidential agreement to be effective June 1, 1976, and anew commercial or inside agreement to be effective on thesame date. Included in the negotiating team for the resi-dential contract were Herman Jeschke, at that time assis- McCORMICK ELECTRICAL CONSTRUCTION421tant secretary and manager of the chapter; Donald Little,president of another electrical contractor, Eastmoor Elec-tric Company; and Denver McCormick of the Respon-dent. For the Union, the negotiating team for the residen-tial agreement was comprised of Lawrence Burns, businessmanager and financial secretary of the Union; and mem-bers Fitzpatrick, DeLong, and Jordan. At that time, Jordanand DeLong were employees of the Respondent. The nego-tiating parties for the inside or construction commercialcontract were Burns, again for the Union, together withother union members; for the chapter were A. H. Moore.at that time the chapter manager, now deceased, and repre-sentatives of other electrical contractor members of thechapter. A number of items remained undecided until thedeadline date for the completion of the negotiations.Among these items was the small commercial rate clause,cited above, which had been included in the 1975-76 insideagreement, but which the Union refused to consent to dur-ing the 1976 negotiations. In order to expedite and facili-tate the execution of the new agreement, the negotiators forthe inside agreement agreed to submit some of the disputedmatters to NECA headquarters in Washington, D.C., to bedealt with through the International of the Union and todelete the small commercial rate clause from the newagreement. However, there was an understanding that theparties would at least sit down and talk about the matterand perhaps come to some agreement on it after the basicagreements were executed.' In any event, when the partiesdid engage in two sessions in July, at the insistence of Den-ver McCormick and after the new agreements went intoeffect, the union representatives and the NECA representa-tives were unable to agree on the insertion of the clause.According to Jeschke, whom I credit, the new nationalagreement with which the inside agreement conformed inmost respects, provided for a way out for the members ofthe chapter. This device was to use more apprentices on theinside work, which would in turn reduce costs and enablethe chapter members to compete with nonunion employersin the field.Thus the matter stood until February 1977, some 8months after the execution of both the residential and in-side agreements. During the entire period from the date ofthe execution of the agreements until approximately Feb-ruary 17, 1977, the Respondent adhered strictly to theterms of the residential agreement. However, with regardto the 1976-78 inside or commerical construction contract,on commercial work obtained during the period from theexecution of the agreements until the time the Respondentresigned or attempted to resign from the chapter and theNECA, the Respondent continued to pay the small com-mercial rate as contained in the 1975-76 agreement.According to Denver McCormick, he did not believeAlthough Denver McCormick testified that Mr Moore and Burnsagreed that the agreements would be submitted without the small commer-cial clause to NECA headquarters n Washington. D.C., they agreed that"something would he worked out later" Jeschke testified that all that wasagreed to by the parties with regard to the small commercial clause was thaitheN would later sit down and see if ometlhing could he done about itHowever. Jeschke emphaslted that no specific promises were made that theclause would ultimatel be inserted n the agreement or be made a supple-ment thereto.that the Respondent was bound by the 1976 commercialagreement.2McCormick testified, additionally, that he hadto pay this small commercial rate in order to prevent theRespondent from going bankrupt because of the competi-tion from outside contractors (evidently referring to non-union electrical contractors).By letter dated February 17, 1977, the Respondent, byDenver McCormick, notified NECA, the chapter, and theUnion, of the Respondent's immediate withdrawal fromNECA and the chapter. On Friday, February 18, Respon-dent attached copies of the resignation letter to his employ-ees' paychecks.In the afternoon of February 18, 1977, employee Jack D.Anderson was handed a paycheck to which was attachedthe letter of resignation, as stated above. While he wasreading the letter, Anderson was told by McCormick, inthe presence of employee Steven DeLong and others, thatthey would have to make a decision as to whether theywanted to be represented by the Union or continue work-ing for the Respondent. When this group of employees leftthe Respondent's office after receiving their checks andcopies of the letter, employee Daniel Laemmle called theunion hall and was instructed by the Union that the em-ployees should continue working for the Respondent aslong as they were sent out on jobs. Laemmle was informedby the union representative to whom he spoke that, afterall, the Union dispatched members for employment bynon-NECA members with whom the Union had contractu-al relationships and there was no reason at that time for themen not to continue working for the Respondent.On February 21. Jack Ward, Respondent's shop superin-tendent, had a conversation with employee Anderson at ajobsite. Ward asked Anderson what the latter thoughtabout the nonunion and union situation. Anderson re-sponded to the effect that he wished that these things werenot happening. Ward responded by saying that as of thatday, February 21, the Company was nonunion. Ward fur-ther told Anderson that there was no insurance program inthe Respondent's shop as of that time but that there wouldbe in the future, at a cost of 50 percent to the employeesand 50 percent to the Company. He further informed An-derson that the latter should seriously think the matter overbefore he decided what to do.Anderson worked for the balance of that week and re-ported for work as usual on February 28. When he enteredthe shop, he saw an individual whom he presumed was anonunion employee. Anderson informed Ward, who wasabout to give him an assignment, that Anderson wouldhave to call the union hall before he went to work. Wardthereupon took back the work orders and went into theoffice to talk to Denver McCormick. Ward returned a fewminutes later and asked Anderson if the latter's timecardswere filled out for the week. When Anderson answered inthe affirmative, he and Ward reviewed the cards and Wardthen took the cards into the office. Anderson waited and int lhere was much confusion n the testimon with regard to these mai-ters IHowever, the best that can be gleaned from the reading of Mc-(ormick', esli non. boith as an adverse itness anil in r espone to hil owncounsel's questions, t would seem, and I find, that the Respondent adheredto all of the terms of both agreements except fr the rate paid on the smallcommercial jobs 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout half an hour, Denver McCormick brought a checkout to Anderson with a layoff slip. The two shook handsand Anderson went home. He has not been recalled sincethat date.Employee Steven DeLong had a similar experience. OnFebruary 18, when he was handed the resignation letteralong with his check, Denver McCormick said to him "Iam no longer associated with NECA or Local Union 683."Other employees were present in the office at the time, andRalph Jordan another employee, asked Denver McCor-mick what the letter meant. McCormick answered that hecould not have dealings with the employees because theywere associated with Local 683; if they wanted more de-tails they should return the following Monday, February21, ready to go to work, at which time McCormick wouldexplain further.After giving up his master key and taking his personalbelongings, DeLong proceeded immediately to the unionhall where Lawrence Burns told him that all the lettermeant was that the Respondent was no longer a member ofNECA but that the Union allowed its members to work fornon-NECA contractors. According to these instructions,and what Laemmle had been told on Friday afternoon, allof the employees involved reported for work at the usualtime on Monday, February 21. Denver McCormick ap-peared to be surprised at their presence, and as DeLongand others walked into the shop stated, "Oh, I see youdecided to stay with me." DeLong answered "No, theunion hall sent us." To this remark, McCormick rejoined"I haven't changed my mind, I am still a nonunion con-tractor and I want it to work."Nonetheless, DeLong worked for the rest of the weekexcept for February 25, when he was absent due to asprained ankle. On February 28, DeLong reported to workand asked Denver McCormick where his assignment wasto be. McCormick answered, "Steve, I'm sorry, but I haveto lay you off." When DeLong asked the reason, McCor-mick answered that he could no longer afford DeLong ifthe latter "stuck with the Union-with the wages and bene-fits and all." McCormick then handed DeLong a pink lay-off slip.Like the two above-named employees, Patrick Rockholdreceived a copy of the resignation from NECA along withhis paycheck on February 18. He read the letter and askedDenver McCormick what the meaning of it was. McCor-mick stated that the Respondent was no longer a memberof NECA. At that point, a number of other employees,including Steven DeLong, entered the room, and Rockholdheard DeLong ask McCormick the same question and thereply was that McCormick was no longer associated withand would have no further dealings with the Union orNECA. Although, as in the other cases, Rockhold handedin his master key to Ward when he left on Friday, the keywas returned to him by Ward on February 21 when hereported to work as per the instructions of the Union.On February 25, when Rockhold returned to the shopafter his day's work, he was told by Ward to return anycompany tools and to turn in his master key. He was thenhanded his check and a layoff slip. When he tried to dis-cuss with Ward exactly what was happening, Ward gavehim no answer except that the Respondent did not haveenough work to keep the men busy.It should be noted that neither Rockhold nor any of theother employees, heretofore or hereafter mentioned, askedto be laid off.Among the employees who received the resignation let-ter with the paycheck on February 18 was employee Wil-liam F. Golden. Like the other employees he heard some-one (although he could not identify the individual) askwhat the letter was all about. Denver McCormick statedthat the Respondent was dropping out of NECA and theUnion. Golden was asked by McCormick what he wasgoing to do. He told McCormick that he would need timeto think it over, at least until Monday or Tuesday of thefollowing week. Golden also received instructions by theUnion, as did the others, to report to work on the followingMonday. He conformed with these instructions and report-ed to work on Monday. He was asked by McCormick if hewas there to work. Golden answered in the affirmative.Golden thereafter worked the entire week and reported towork on February 28.On February 28, as he reported to work, Golden wasasked by Denver McCormick if he was going to stay withMcCormick or go with the Union. Golden answered thathe was going to stay with the local. Then Denver McCor-mick stated, "Well, I'll get your check." No other state-ments were made at that time by either McCormick orGolden.As heretofore noted, Daniel Laemmle was one of theindividuals who came into the office on February 18. Hewas the individual who called the Union and was told toremain at work. Although he was not in the room at thesame time as DeLong and some of the others when he washanded his paycheck with the letter attached, McCormicktold Laemmle that if he wanted another check Laemmlewould have to stay with McCormick. This evidently meantthat he could not remain a member of the Union. Thisinformation caused Laemmle to call the union hall and toreceive the instruction to report to work the followingMonday, February 21.Laemmle reported to work in accordance with theUnion's instructions on February 21 and worked the entireweek. When he reported to work on February 28, JackWard handed him a layoff slip together with a check. Warddid not make any explanatory statement at the time.Ralph L. Jordan, another electrician, had an experiencesimilar to those of the others. On the morning of February18, he was told by Denver McCormick to return to theshop early. When Jordan did so, McCormick gave him theNECA resignation letter with his check. When Jordanasked what it was about, he was told "just what it said." Hethen turned in his master keys when requested by Ward.However, like the others, at the Union's instructions hereturned to work on February 21 and was given back hismaster key.On February 25, Jordan called the office in need of in-struction and spoke to Denver McCormick. McCormickasked him what he was going to do, referring to the choicebetween the Union or working at the Respondent's facility.Jordan replied he could not make up his mind whether todrop out of the Union or stay with the Respondent. Hefurther informed McCormick that he would talk the matterover with his wife. However, later in the day when Ward McCORMICK ELECTRICAL CONSTRUCTION423brought his check out to him at the jobsite, Jordan wasasked by Ward what he was going to do, whether Jordanwas going to drop out of the Union or stay with the Re-spondent. Jordan answered Ward just as he had answeredMcCormick earlier in the day, to the effect that he did notknow.Unlike the others, Jordan did not report to the office onFebruary 28 but reported directly to his assigned jobsite.Ward came out to the jobsite, presumably to give instruc-tions, and told Jordan to report to the shop Tuesday morn-ing. When Jordan, following Ward's instructions, reportedto the Respondent's shop on Tuesday morning, he saw anelectrician whom Jordan knew was not a member of theUnion. At that time, Ward asked Jordan if the latter wasgoing to remain represented by the Union or remain withthe Respondent. Jordan answered that he would be repre-sented by the Union. To this Ward replied that Jordan"was not working there anymore." At this point Jordangave Ward his keys. A few minutes later, Denver McCor-mick appeared and asked him what had happened. WhenJordan told McCormick what had occurred McCormicktold Jordan that he would get Jordan his check.It should be noted, in connection with the questioning ofJordan by Ward, that Ward asked Jordan on at least threeoccasions what the latter was going to do with regard to thechoice given Jordan by the Respondent.Another involved employee was Joseph H. Fenneken.Fenneken walked into McCormick's office along with Jor-dan and some other employees on February 18. Fenneken,like Jordan, was told that the letter was self-explanatory.He was asked by Ward to turn in his keys after receivingthe resignation letter and his check from Denver McCor-mick. Fenneken did so, but on the next workday, February21, he reported to the shop and was permitted to work.On February 23, Ward engaged Fenneken in a conversa-tion in the parking lot of the Respondent's facility. Wardasked Fenneken what the latter was planning on doing.Fenneken replied that he did not know inasmuch as 10years of experience was rather hard to throw away.On February 25, Fenneken worked the entire day and atthe end of the day reported back to the shop. At that time,Ward gave Fenneken his final check and a pink layoff slip.At that point, Fenneken handed Ward the master key andleft the shop. Before leaving, Fenneken asked Ward whoelse had been laid off. Ward stated that he did not know.Employee Alfred Trent, who had been employed by theRespondent for approximately 15 years, had been placedon sick leave for surgery on July 12, 1976. On February 28,1977, after his release by his doctor, Trent went to theRespondent's shop where Ward gave him an assignmentslip to wire a house. Trent worked all day on February 28and on the following day. On March 1, the Respondentsent a nonunion man, Skip Hipsley, to work with Fennek-en at the jobsite. At that point, Fenneken called the unionhall and was told to proceed to work.On March 2 when Trent reported to work, he was askedby Ward if he was "going to work for the Company or wasI going with the Union." Trent answered that he wantedthe Union. Ward then sent Trent to see Denver McCor-mick in the latter's office. Trent told McCormick that hewanted the Union to represent him. In answer to this. Den-ver McCormick asked Trent, "When did I want to go?"Before this question, however, the two had a short conver-sation in which Trent explained to McCormick the benefitsoffered through the Union, including retirement. McCor-mick told Trent that if he stayed there would be no paycuts. However, when Trent stated that he elected to staywith the Union, Denver McCormick gave Trent his pay-check and a layoff slip.Scott Straley was a relatively new employee, havingcome to the Respondent's employ on June I. 1976. Like allof the others. StraleN was a union member who had gainedhis employment with the Respondent by being referredfrom the union hiring hall. At first, Straley was a trainee,but shortly before his discharge was promoted to a residen-tial wireman. Straley had no conversations after February18, 1977, when he received the above-mentioned copy ofthe resignation letter along with his paycheck. However, heworked the entire following week. On February 28, how-ever, Straley was handed a pink slip and laid off by DenverMcCormick. All McCormick told him at that time was sor-ry but that he had to do it.3C. Divcussion and Conclu.sionsRespondent's contentions regarding the issue as towhether Respondent was bound by the 1976 residentialand inside agreements would seem to rest upon two mainarguments. The first argument is that inasmuch as theRespondent's president. Denver McCormick, insisted thatthe small commercial rate clause contained in the 1975 76inside agreement be included in the 1976-78 agreementand was promised that something would he done about itby the then manager, A. H. Moore, now deceased, the Re-spondent was not bound because the clause was not incor-porated in the agreement. Thus. Respondent argues, theAll of the above concerning the reslgnition letters. the consersationshetween the arious emplohees. Denver MlcCormick, and Jack Ward. andthe ultimate separations from employment were testified to hs the above-named employees. Their testimony is asically credited. Although therewould seem to be some discrepancy between the testimiln of those emplo)-ees who were told bh Denvser McCormick, upon receipt of the letter, thatthes had to choose between the kUnion and the Respondent and employeesFenneken. Trent. and Strales. who were not told, is explained h carefulscrutiny of the record: the latter three employees were not in McCormick'soffice at the same time as the others. Accordingly. the conversations anddescriptions of what occurred in the office on Fehruary IS differed. hisdifference is explained by the difference time in which the arious em-ploees were n D)enser McCormick's office. In addition, although Wardwas still working for the Respondent at the date of the hearing, he was notcalled to testif b the Respondent. Inasmuch as his testimony would havebeen crucial to the Respondent's contentions as hereinafter set forth, thatthe Respondent did not discriminatorily discharge ant of these ndlidualsor question them concerning their choices. Respondent's failure to callWard would seem to indicate that Ward's testimony would have been unfa-vorable to the Respondent. Thus, although all of the employees involvedtestified In somewhat the same ein with regard to the Respondent's attl-tudes and statements made by Ward and b, Denver McCornlick, Mc-Cormick's testimont in this regard stands unsupported bh the testimons ofany of the Respondent's witnesses. Accordingly, upon this basis and uponmy observation of these individuals, I credit the estimon, of the employeesand do not credit McCormick's explanation of the discharges. In the main.his testimons consisted of denials of mlan of the statements ascribed to himand of the assertion that when the letter informed employees that Respon-dent ua, resigning from NF(A they quit their ohs. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDcondition precedent to the Respondent's acceptance of theagreement was never fulfilled.The second argument is almost similar in vein but basedupon another facet of contract law. Respondent maintainsthat inasmuch as McCormick desired the insertion of theclause for small commercial rates and the chapter represen-tatives and the Union did not reach this matter in theirdiscussions and the agreement was drafted and executedwithout the insertion of the clause requested by the Re-spondent, there was no meeting of the minds and, there-fore, no binding agreement.I find no merit in either argument. The agreements weredrawn up and executed between the Union and the chapterrepresentatives for the benefit of all of the union and chap-ter members. The fact that one member of the chapter, theRespondent herein, was not satisfied with this agreementas executed, and considered the deletion of the clause aneconomic hardship, did not relieve the Respondent, as amember of a multiemployer bargaining association, fromits obligation to honor the agreements negotiated and exe-cuted. Therefore, whether the Respondent considered theinsertion of the clause in question as a condition precedentor as an item necessary to arrive at a meeting of the mindsis completely inapplicable to the situation presented. Acareful search of the 1975 76 and the 1976 agreements re-veals that they contained no requirement that all of themembers of the chapter give their consent to the agree-ment, or to execute the same, in order to make the agree-ment binding upon them.We then come to the final contention of the Respondentto the effect that the assents signed by the Respondentwere for the 1975 76 agreements only and, therefore, theRespondent was not bound by any agreement executedthereafter, or by any extension of the 1975 1976 agree-ments because the assents expired along with the 1975 76agreements' expiration date.However, it is noteworthy that not only did the Respon-dent, through Denver McCormick actively participate inthe 1976 multiemployer bargaining sessions for the residen-tial agreement, which would indicate continuing assent toremaining a member of the NECA chapter, but Respon-dent did, in fact, comply with all of the terms a conditionsof the 1976-78 residential agreement and all of the termsand conditions of the commerical or inside agreement ex-cept for the fact that it paid the 1975- 76 small commercialclause rate for inside work performed by its employees.Thus, when McCormick informed the employees, sent theletter of resignation to the chapter, to NECA, and to theUnion, the resignation was untimely inoperative, and vio-lative of the Act.4In connection with Respondent's argument that the as-sents executed in 1975 were for the term of the 1975-76agreements only, the requirement in the assents that noticeof withdrawal from the chapter be given at least 150 days4 See Retail As.ociate, Inc.. 120 NLRB 388 (1958) and its progeny. amongthem Marquis Elevator (ompany. Inc.. 217 NIRB 461 (1975): Edward E.Schultz dh/a Schultz Painting & Decorating Co., 202 NLRB Ill. 112(1973): State Eleciric Service. Inc.. 198 NLRB 592, 593 (1972). It should alsobe noted that, in testifying, Donald Little, an employer representative whosat on the bargaining committee with Denver McCormick, considered hiscompan hbound by the current agreements and the assents.before the expiration of the current contract would indi-cate that the assents looked toward future contracts as wellas current ones, and that if the 150-day notice was notgiven, the party signing the said assent would remain in thechapter and be bound by the secceeding contracts betweenthe chapter and the Union.The Respondent, by McCormick and Ward, told its em-ployees that it was no longer a member of NECA and thechapter and, furthermore, informed its employees that theymust choose either to be represented by the union or tostay with the Respondent. At the same time, McCormickstated Respondent was not bound by the agreements. Itfollows that these actions, which would contemplate thediscontinuance of payments to the various health and wel-fare funds pursuant to the collective-bargaining agree-ments, and also hiring by Respondent in violation of thehiring hall provisions of the said agreements constitutedviolations of Section 8(a)(5) and (1) of the Act.5The Respondent's discharge of the employees, hereto-fore named, because they chose continued representationby the Union and receipt of the benefits provided by thecollective-bargaining agreements constitutes violations ofSection 8(a)(3) and (1) of the Act. The fact that the Re-spondent did not specifically request several of these em-ployees to either stay with it or remain represented by theUnion does not, in and of itself, require that the complaintwith regard to those individuals not specifically requestedto choose be dismissed. This is so because all employeeswere referred originally to the Respondent by the Unionthrough the Union's hiring hall, were known members ofthe Union, did not specifically tell the Respondent thatthey desired to stay with Respondent, and promise, or atleast represent, that they would abandon the Union as theirbargaining representative. Thus, in this respect, the Re-spondent violated Section 8(a)(3) and (1) of the Act.Inasmuch as it is shown that, by abandoning the con-tracts, the Respondent sought to and did change the termsand conditions of employment of three employees, namely,Jack L. Anderson,6Rex Slaughter, and Robert Beal, whoremained in Respondent's employ,7constitutes further vio-lations not only of Section 8(a)(5) and (1) of the Act, butalso of Section 8(a)(3) and () of the Act.8In addition, when the Respondent approached employ-ees and asked them whether they had made up their mindsto either stay with the Union as their bargaining represen-tative or stay with the Company under the terms and con-ditions which the Respondent would then dictate or negoti-ate with the individual employees, such approach towardindividual negotiations constituted further violation of Sec-tion 8(a)(5) of the Act. This is so because, in negotiating orattempting to negotiate individually with these employees,the Respondent sought to bypass and disregard the collec-tive-bargaining representative of the said employees.'John E. Holkko, d a lifetime Shingle Comptan. 203 NLRB 688(1973); Oak Cliff-Golman Baking Compuan, 202 NLRB 614. 616 (1973):Marquis Elevator Companv, Inc., supra.6 Not the same individual as Jack D. Anderson who was discharged.Beal is Denver McCormick's son-in-law.See John E Holkko. supra; arquid Elevator (ompanv, In(, supra McCORMICK ELECTRICAL, CONSTRUCTION425IV. THE EFFECT OF HE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section IIIabove, occurring in connection with the operation of theRespondent, herein described in section I above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCUISIONS OF LA\WI. The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All employees employed by the Respondent at its Co-lumbus, Ohio, facility performing electrical work, exclud-ing all other employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4. From at least on or about May 1. 1975, the Union hasbeen the collective-bargaining representative of the em-ployees in the aforementioned appropriate unit, and by vir-tue of Section 9(a) of the Act, has been, and is, the exclu-sive representative of all employees in said unit for thepurposes of collective bargaining with repsect to rates ofpay, wages, hours of employment, and other terms andconditions of employment.5. Commencing on or about at least May 1. 1975, andcontinuing to date, the Union has requested. and continuesto request, Respondent to bargain collectively with respectto rates of pay, wages, hours of employment, and otherterms and conditions of employment as the exclusive col-lective-bargaining representative of all the employees in theaforesaid unit.6. Since at least on or about May 1. 1975, the Respon-dent recognized and bargained collectively with the Unionas the exclusive bargaining representative of the employeesin the appropriate unit until on or about February 17,1977; at which time, by withdrawing recognition from theUnion and thereafter changing wage rates, employees' ben-efits, and other conditions of employment, the Respondenthas violated Section 8(a)(5) and (1) of the Act.7. By constructively discharging Jack D. Anderson. Ste-ven DeLong, L. Patrick Rockhold, William F. Golden,Daniel Laemmle, Ralph Lowell Jordan, Joseph H. Fennek-en. Alfred Trent, and Scott Stralev the Respondent hasengaged in unfair labor practices in violation of Section8(a)(3) and (I) of the Act.8. By requiring its employees to elect between forgoingtheir rights under the 1976-78 contract or forgoing employ-ment with the Respondent. the Respondent coerced andrestrained said employees in the exercise of rights guaran-teed them by Section 7 of the Act and thereby engaged in,and is engaging in, unfair labor practices proscribed b'Section 8(a)( ) of the Act.9. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.rtiF RME )YIt having been found that the Respondent herein hasviolated the Act, it will be recommended that the Respon-dent cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.It having been found that the Respondent engaged inactivities which constitute interference, restraint, and coer-cion as defined by Section 8(a)(1) of the Act. it is recom-mended that the Respondent be ordered to cease and de-sist therefrom.Having found that the Respondent has violated Section8(a)(5) of the Act by untimely resignation from the chapterand from NECA, unilaterally making changes in the termsand working conditions of its employees. and otherwiserefusing to bargain with the Union, the Respondent will berequired to cease and desist from further violations, to re-voke its unilateral changes, and to give retroactive effect toall the terms and conditions of the 1976-78 agreement be-tween the Union and NECA and the chapter. from thedate of the Respondent's rejection of the said agreement onFebruary 17. 1977. It will be further ordered that the Re-spondent bargain, upon request, with the Union with re-gard to the terms and working conditions of the employeesin the unit herein found appropriate.It having been found that the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by discriminatorily discharg-ing Jack D. Anderson. Steven DeLong, L. Patrick Rock-hold, William F. Golden, Daniel Laemmel, Ralph LowellJordan, Joseph H. Fenneken, Alfred Trent, and Scott Stra-lev, it will be ordered that they be reinstated to their formeror equivalent positions and that the Respondent makethem whole by paying to each a sum of money equal tothat which he would have earned before the discriminationvisited upon him by the Respondent. Backpay shall hecomputed with interest thereon in the manner prescribed inF W. Woolworth Compa.', 90 NLRB 289 (1950). andFlorida Steel Corporation, 231 NLRB 651 (1977).9On the basis of the foregoing findings of facts, conclu-sions of law. and upon the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended:ORDERThe Respondent. McCormick Electrical ConstructionCo., Inc.. Columbus, Ohio, its officers, agents, uccessors,and assigns. shall:1. Cease and desist from:(a) Failing or refusing to give full effect to and to complyfully with the 1976 78 residential and commercial wiringagreements between the Columbus Division, Central OhioSee. generalIIs, lIs Plun hin dl & tt e ni, , 138 N I.R B I I t 1t,2Iln the ecn n eceplron, are filed a. pro.Mi ied h Se. o t' 4h of theRules and Regulatiu) Of the Nalion.lal ihar Relatil.ls lBoard. the finding,,..con ,.tlslin,. aind reconind lted Oider h erein shall. ais proided h theBoard it Se, 10248 f the Rules .ianid Rcgeil.ia n',. he .adopied h the Boardrind hecone it, findings , C ,l/.IilllII. .llld )rder. nd ill n o nitl ell Hlelieto,hall he dIeemied s..acd ,fr ll pip, c 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDChapter, National Electrical Contractors Association, Inc.,and Local Union No. 683, International Brotherhood ofElectrical Workers, AFL-CIO, effective June 1, 1976, toMay 31, 1978, according to its tenure and effect with re-spect to the employees in the unit set forth above.(b) Failing or refusing on request to bargain collectivelywith the aforesaid labor organization as the exclusive col-lective-bargaining representative of the employees in theaforesaid unit.(c) Unilaterally changing the wages and other terms andconditions of employment of the employees in the afore-said unit without prior consultation with the aforesaid la-bor organization as the exclusive collective-bargaining rep-resentative of said employees.(d) Bargaining directly and individually with any em-ployee in the aforesaid unit.(e) Coercing or restraining employees in the aforesaidunit by telling them that they can work for the Respondentonly if they agree to work under the terms and conditionsof employment unilaterally established by the Respondent,rather than under the terms and conditions established bythe aforesaid collective-bargaining agreements or by anyother statement of similar support.(f) Unlawfully terminating employees or otherwise un-lawfully discriminating with regard to their wages andterms and conditions of employment.(g) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or portec-tion as guaranteed by Section 7 of the Act, or to refrainfrom any or all such activities, except as such right may beaffected by an agreement authorized by Section 8(a)(3) ofthe Act.2. Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a) Upon request, recognize and bargain collectivelywith the aforesaid labor organization as the exclusive col-lective-bargaining representative of the employees in theaforesaid appropriate unit with respect to rates of pay,wages, hours of work, and other terms and conditions ofemployment.(b) Restore and place in effect all terms and conditionsof employment provided by the aforesaid contracts of May1, 1976, which were unilaterally changed by the Respon-dent.(c) Make such pension, welfare, and other fringe benefitpayments on behalf of those employees in the said appro-priate unit for whom such contributions were previouslymade, and would have continued to be made, had the Re-spondent not ceased to comply with the aforesaid collec-tive-bargaining agreements.(d) Offer Jack D. Anderson, Steven DeLong, L. PatrickRockhold, William F. Golden, Daniel Laemmle, RalphLowell Jordan, Joseph H. Fenneken, Alfred Trent, andScott Straley full and unconditional reinstatements to theirformer or substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, andmake each of them whole for any loss of wages suffered byreason of Respondent's conduct, as provided in the sectionhereof entitled "The Remedy."(e) Preserve and, upon request, make available to au-thorized agents of the Board, for examination and copying,all payroll records, social security payment records, time-cards, personnel records, and reports necessary to analyzethe amount of backpay due under the terms of this recom-mended Order.(f) Post at its facility in Columbus, Ohio, copies of theattached notice marked "Appendix." 1 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 9, after being duly signed by the Respondent's repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(g) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.tl In the event that this Order is enforced b a judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgmeit of the tUnited States Court of Appeals Enforcing an Order of theNational I.abor Relations Board."